Title: To John Adams from Oliver Wolcott, Jr., 1 June 1799
From: Wolcott, Oliver, Jr.
To: Adams, John




Sir
Treasury Department. June 1st. 1799

I have the honour to transmit a copy of a Letter which I have written to several of the collectors of the Revenue, on the subject of a temporary provision for the relief of sick and disabled seamen.—
It is found that by a Law of the last session, the Hospitals for the Army & Navy are to be established under the immediate superintendance of the Physician-General. The Secretary of War, will, therefore, I presume, submit the arrangement which may be meditated, for the approbation of the President.—
To prevent too great a division of the fund, I have deemed it right to confine the expenditure to the following places,
Savannah in Georgia,—
Charleston in South Carolina,—
Wilmington,
Newbern and
Edenton  } in North Carolina,—
Norfolk in Virginia,
Baltimore in Maryland,—
Philadelphia in Pennsylvania,
New York in New York,—
New London in Connecticut,—
New Port in Rhode Island,
Boston in Massachusetts,—
Portland in Maine,—
The arrangement is temporary, & if the President shall think proper to direct that any additional places shall be designated, I shall punctually pursue the orders I may receive.—
I have written to Genl. Lincoln, & pointed out Castle Island, as a place which has been deemed suitable for the Hospital in Massachusetts:— &, in consequence of a Letter from Doct. Thomas Welsh, in which he referred to a communication with the President, have represented him as a proper character to be Physician of that Hospital.—
The Collection Law passed during the last session directs “that the Cutters & Boats employed in the service of the Revenue shall be distinguished from other Vessells by an Ensign & Pendant, with such marks thereon as shall be prescribed by the President.” I submit the enclosed description, which has been furnished by Capt. Price, to the President’s consideration, & with his approbation will take measures for having it established.—
The same act authorizes the appointment of a Surveyor to reside at Beacon or Shell-castle Island, near Ocracock Inlet in North Carolina. The situation is important to the Revenue, as it commands the whole trade of Albemarle sound— but Shell-castle island being nearly uninhabited, & Beacon island wholly so, and a place proposed as a military station, it appears to be advisable that the office of Surveyor be given to the commanding military officer.— Capt. James Taylor is well recommended by Mr. Steele & Mr Grove and I take the liberty to request that he may be appointed; for which purpose, if it please the President, I enclose two blank commissions, one as Surveyor, & the other as Inspector.
I have the honour to be / with perfect deference / Sir, / your mo. obedt. servt.

Oliv: Wolcott